[voltaip001.jpg]
#4819-0510-5719v5 VOLT INFORMATION SCIENCES, INC. ANNUAL INCENTIVE PLAN 1.
Purpose. The purpose of this Volt Information Sciences, Inc. (the “Company”)
Annual Incentive Plan (as amended from time to time, this “Plan”) is to
reinforce corporate, divisional and individual goals and to promote and reward
the achievement of financial, organizational, leadership and other objectives
aligned to the overall strategy of the Company. 2. Eligibility. Eligible
employees in this Plan shall consist of such employees of the Company and its
affiliates that the Committee (as defined herein) in its sole discretion selects
to participate (any employee so selected, a “Participant”). An employee who is a
Participant for one Performance Period (as defined herein) shall not have the
right to be a Participant in any subsequent Performance Period. In determining
Participants in this Plan, the Committee shall take into account such factors as
the Committee shall deem relevant in connection with accomplishing the purposes
of this Plan. It is the intent of the Committee that all of the Company’s annual
bonus payments, if any, shall be paid pursuant to this Plan. 3. Plan
Administration. 3.1 Committee. This Plan shall be administered as follows: (i)
with respect to Participants who are Senior Officers of the Company (as defined
below), this Plan shall be administered by the Human Resources and Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”),
subject to the terms of its Charter; and (ii) with respect to all Participants
who are not Senior Officers, the Compensation Committee shall delegate its
authority under this Plan to one or more Senior Officers of the Company (the
“Sub-Committee”). References to the “Committee” shall mean the Compensation
Committee or the Sub-Committee, as applicable. For purposes of this Plan,
“Senior Officers” means the Chief Executive Officer of the Company and each
other officer of the Company subject to Section 16 of the Securities Exchange
Act of 1934, as amended. 3.2 Authority. The Committee shall have the authority
in its sole discretion, subject to and not inconsistent with the express
provisions of this Plan, to administer this Plan and to exercise all the powers
and authorities either specifically granted to it under this Plan or necessary
or advisable in the administration of this Plan, including, without limitation,
the authority to make Bonus Awards (as defined below); to determine the persons
to whom and the time or times at which Bonus Awards shall be made; to determine
the terms, conditions, restrictions and performance criteria relating to any
Bonus Award; to determine whether, to what extent, and under what circumstances
a Participant’s right to receive a Bonus Award may be cancelled, forfeited, or
surrendered;



--------------------------------------------------------------------------------



 
[voltaip002.jpg]
#4819-0510-5719v5 to construe and interpret this Plan and any Bonus Award; to
prescribe, amend and rescind rules and regulations relating to this Plan; to
determine the terms and provisions of Bonus Awards; and to make all other
determinations deemed necessary or advisable for the administration of this
Plan. The Committee shall have the authority to make equitable adjustments to
the performance criteria and/or Bonus Awards in such circumstances as the
Committee deems appropriate. The Compensation Committee shall have the authority
to make adjustments to the performance criteria and/or Bonus Awards in
recognition of unusual or non-recurring events affecting the Company or any
affiliate of the Company or the financial statements of the Company or any
affiliate of the Company, in response to changes in applicable laws or
regulations or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles. All decisions, determinations and interpretations of the Committee
shall be final and binding on all persons, including the Company and the
Participant (or any person claiming any rights under this Plan from or through
any Participant). The Committee may delegate any of its duties and powers, in
whole or in part, to any subcommittee thereof. 4. Bonus Awards. 4.1 Annual
Bonuses. A Participant may be designated as eligible to receive an incentive
cash bonus with respect to an annual performance period (the “Annual Bonus”),
subject to the procedures and requirements set forth in this Plan. A
Participant’s Annual Bonus may be measured by, among other things, a percentage
of the Participant’s annual base salary. 4.2 Other Bonuses. The Committee may
award other cash bonuses in such amounts and on such terms and conditions as it
determines in its sole discretion, without regard to the procedures and
requirements set forth in this Plan (an “Other Bonus” and collectively with any
Annual Bonuses, “Bonus Awards”), to any individual who is or has been hired by
the Company or any of its affiliates, to the extent any such person is
identified as an eligible Participant by the Committee. 5. Procedure. 5.1
Performance Period. Unless otherwise determined by the Committee, the annual
performance period with respect to an Annual Bonus shall be the Company’s fiscal
year (any such period, a “Performance Period”). 5.2 Establishment of Performance
Goals. The Committee (or its designee) shall establish (i) the performance goals
applicable to the Performance Period; (ii) the performance measures to be used
to measure the performance goals; (iii) the method for computing the amount of
compensation payable to each Participant if such



--------------------------------------------------------------------------------



 
[voltaip003.jpg]
#4819-0510-5719v5 performance goals are obtained; and (iv) the Participants or
class of Participants to which such performance goals apply. Such performance
goals may include, without limitation, earnings-based measures (e.g., EBITDA,
adjusted EBITDA, operating income, revenue), measures relating to the Company’s
share price and/or individual management based objectives (“MBOs”), in any case,
as may be determined by the Committee with respect to a given Performance
Period. The Sub-Committee may delegate its authority to set MBOs to one or more
officers or managers of the Company, including individuals who are responsible
for a Participant’s division or business unit within the Company. Performance
goals may also be based on comparisons to the performance of other companies or
an index covering multiple companies, measured with respect to one or more of
the applicable performance measures. The performance goals with respect to a
given Performance Period shall be communicated to the applicable Participant or
class of Participants as soon as reasonably practicable following the
Committee’s determination of such performance goals for the Performance Period.
5.3 Determination of Annual Bonus Amounts. As soon as reasonably practicable
following the completion of each Performance Period, the Committee shall confirm
which of the applicable performance goals, if any, have been achieved and the
amount of Annual Bonus payable as a result thereof to each applicable
Participant (the “Preliminary Bonus Amount”). 5.4 Committee Discretion to Modify
Awards. Following the Committee’s determination of the Preliminary Bonus Amount,
the Committee shall have the discretion to increase or decrease the Preliminary
Bonus Amount by a percentage determined by the Committee for the applicable
Performance Period (the resulting amount, the “Modified Bonus Amount”), and the
Modified Bonus Amount shall represent the amount of Annual Bonus to be paid to a
Participant in respect of that Performance Period; provided, however, that
nothing herein shall require the Committee to exercise such discretion or
prevent the Committee from revising the percentage by which the Preliminary
Bonus Amount can be modified for a particular Performance Period. 5.5 Payment of
Bonus Awards. The Annual Bonus shall be paid, if at all, to Participants within
a reasonable period of time following the end of the Performance Period to which
such Annual Bonus relates, but in no event shall any Bonus Award be paid later
than March 15th of the calendar year immediately following the fiscal year with
respect to which the applicable Bonus Award was earned. 6. General Provisions.
6.1 Compliance with Legal Requirements. This Plan and the payment of Bonus
Awards, and the other obligations of the Company under this Plan shall be
subject to all



--------------------------------------------------------------------------------



 
[voltaip004.jpg]
#4819-0510-5719v5 applicable federal and state laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required.
6.2 No Right to Continued Service. Nothing in this Plan shall confer upon any
Participant the right to continue in the service of the Company or any of its
affiliates or to be entitled to any compensation or benefits or to interfere
with or limit in any way whatever rights otherwise exist of the Company or any
of its affiliates to terminate such Participant’s service or change such
Participant’s compensation. 6.3 Withholding Taxes. The Company and its
affiliates shall have the right to deduct from any payment made under this Plan
any federal, state, local or foreign income or other taxes they determine are
required to be withheld with respect to such payment. 6.4 Amendment, Termination
and Duration of this Plan. The Compensation Committee may at any time and from
time to time alter, amend, suspend, or terminate this Plan in whole or in part,
with or without Participant consent. Notwithstanding the foregoing, no amendment
(other than an amendment deemed necessary by the Compensation Committee to
comply with Section 409A of the Code (as defined below)) shall affect adversely
any of the rights of any Participant under any Bonus Award following the end of
the Performance Period (if applicable) to which such Bonus Award relates. 6.5
Participant Rights. No Participant shall have any claim to be granted any Bonus
Award under this Plan, and there is no obligation for uniformity of treatment
among Participants. 6.6 Eligibility for Other Bonuses and Annual Bonuses (i)
Unless otherwise provided by the Committee or provided for otherwise in a
Participant's employment agreement, a Participant must be actively employed by
the Company or one of its affiliates on the date Bonus Awards are paid in order
to receive payment in respect of such award. Accordingly, a Participant shall
forfeit his/her right to receive payment in respect of any unpaid Bonus Award
upon his/her termination of employment with the Company. (ii) Subject to the
provisions of Section 6.6(i), in the event a person is a Participant in the Plan
for less than the entire Performance Period, he/she shall be eligible to receive
a portion of any Annual Bonus earned in respect of such Performance Period,
prorated such that the numerator equals the number days the person was a
Participant in the Plan during such Performance Period and the denominator
equals the total number of days occurring during such Performance Period.



--------------------------------------------------------------------------------



 
[voltaip005.jpg]
#4819-0510-5719v5 (iii) In the event that, during a Performance Period, a
Participant transitions between positions, business divisions or units within
the Company, the Participant’s Annual Bonus shall consist of a portion of the
Annual Bonus (if any) calculated for each position, business division or unit in
respect of such Performance Period, pro-rated, in each case, such that the
numerator equals the number of days the person was a Participant in the Plan and
providing services to the applicable business division or unit or in the
applicable position during such Performance Period, and the denominator equals
the total number of days during such Performance Period. For purposes of this
Section 6.6, “actively employed” shall mean all full and part time employees,
employees on workers’ compensation, maternity leave, or disability and employees
on other approved leaves of absence with a legal or contractual right to
reinstatement. 6.7 Change in Control. Upon a Change in Control (as defined in
the Company’s 2015 Equity Incentive Plan, as it may be amended and/or restated
from time to time), the Compensation Committee shall determine, in its sole
discretion, the treatment of Bonus Awards. Notwithstanding any provision in this
Plan to the contrary, and unless otherwise determined by the Compensation
Committee, to the extent a Change in Control becomes effective following the
completion of a Performance Period, but prior to the date on which Annual
Bonuses have been paid in respect of such Performance Period, a Participant’s
Annual Bonus with respect to such period (if any) shall be paid within 15 days
of the effective date of the Change in Control. 6.8 Unfunded Status of Awards.
This Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant
pursuant to a Bonus Award, nothing contained in this Plan shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. 6.9 Governing Law. This Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of New York
without giving effect to the conflict of laws principles thereof. 6.10. Section
409A. This Plan and the payments and benefits hereunder are intended to be
exempt from Section 409A of the Code (“Section 409A”). To the extent that any
provision of this Plan would result in the payment of additional tax, interest
or tax penalties under Section 409A, the Company agrees to amend this Plan if
permitted under Section 409A in a manner which does not impose any additional
taxes, interest or penalties in order to bring this Plan into compliance with
Section 409A, without materially changing the economic value of the arrangements
under this Plan to any Participant, and thereafter the Company shall interpret
its provisions in a manner that



--------------------------------------------------------------------------------



 
[voltaip006.jpg]
#4819-0510-5719v5 complies with Section 409A. Notwithstanding the foregoing, no
particular tax result for any Participant with respect to any income recognized
in connection with this Plan is guaranteed, and in no event shall the Company or
any of its affiliates, or any of their respective representatives, be liable for
any taxes, interest or penalties incurred by any Participant in connection with
this Plan, the payments or benefits hereunder, or otherwise. 6.11 Effective
Date. This Plan became effective as of September 7, 2016, the date this Plan was
approved by the Compensation Committee.



--------------------------------------------------------------------------------



 